DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Presently, the invention is titled: “Rotatable Clamping Handle for a Rib and Roast Rack or Wife Chafing Stand”
The following title is suggested: Rotatable Clamping Handle for a Wire Chafing Stand.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “90” has been used to designate both a top/upper wire and a lower wire.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 9 recites said exterior bends (40) are adapted to secure a bottom pan to said wire chafing stand. This is not shown, as it is described that the interior bends (50) are configured to secure a bottom pan to the wire chafing stand. 
Claim 10 recites said exterior bends (40) hold the bottom pan in place when the wire is rotated. Again, this is not shown, as the interior bends (50) are shown to hold the bottom pan in place as shown in Figures 7 and 9.
Claims 11 and 12 also identify the exterior bends (40) hold a top pan in place. This is not shown or enabled, as it is clearly the interior bends (50) which serve this function. 
Claim 13 recites a lower closed wire. There is no lower closed wire disclosed in the Specification or Drawings as part of the rotatable locking wire. While a rectangular wire or top wire (90) is disclosed as part of the chafing stand (80), there is no lower closed wire part of either the handle or the chafing stand 
 Claim 16 recites an upper closed wire where the upper closed wire rests in between the first pan and the second pan. This is not shown, as the upper wire (90) is shown BELOW the rims (130, 230) of the first pan and the second pan. 
Regarding Claim 17 recites that the upper closed wire is held between the first pan and the second pan. This is not shown, as the upper wire (90) is BELOW and NOT BETWEEN the first and second pan rims. 
Regarding Claim 18, the exterior bend (40) is recited to be rotatably attached to the lower closed wire. This is not shown, as the exterior bend (40) is attached to the upper/top wire (90).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “… said lower lclosed wire”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 9, 10, 11, and 12 all recite that the exterior bend(s) (40) hold the pans in position. This is not enabled. In every disclosed embodiment, and as discussed in the Specification Paragraph 055 and Claims 7 and 8, it is the INTERIOR BEND (50) which serves this function. It is the exterior bend (40) which attaches the handle (50) to an top wire (90) of the chafing stand (80). 
Claim 13 recites a rotatable locking handle for wire elements. This handle (5) is recited to include a lower closed wire. This lower closed wire is not identified with a number, though a lower rectangular wire (90) is recited in Specification Paragraphs 054 and 055. This may or may not be the same as a top/upper wire (90). Furthermore, the handle is not disclosed to include this upper/lower wire. Rather, the handle is attached to the wire which is part of the chafing stand. 
Claim 16 recites an upper closed wire IN ADDITION to the previously recited lower closed wire. The upper closed wire rests parallel to the plane of the lower closed wire. It is unclear or non-enabled how both the upper and lower closed wires function, as no upper and lower wires are shown or described within a single embodiment of the handle or chafing stand. It is also unclear if the upper closed wire is distinct from top wire (310) of the rib rack (300). Claim 16 recites that the upper closed wire rests in between the first and second pan. This positioning of the upper closed wire between two pans is also not shown or enabled. 
Claim 17 recites the interior bends (50) hold the first pan (100) and the second pan (200) with the upper closed wire (90?) held between thereof. This is clearly not the case disclosed in the Specification and drawings which show the top wire (90) as beneath the rims (130 and 230) of the first and second pans. In no embodiment is a top wire between the first and second pans. The top wire is shown below the interior bend in Figure 7 when engaged to hold the upper and lower pans together. 
Claim 18 recites an exterior bend (40) is rotatably attached to the lower closed wire. This is not shown or enabled, as the exterior bend is attached to the top wire (90). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said two semi-circular bends" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said closed metal loop" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 9-12 recite that the exterior bends function to hold the top and bottom pans together. As discussed above, this is not enabled, as it is clearly the interior bends (50) which serve this function. As a result of this lack of enablement, the claims are rendered indefinite, as it is unclear which bends are interior or exterior according to the claims. 
For the purposes of examination, it will be assumed that the interior bends (50) are used to attach the handle to the rims of the pans. The exterior bend (40) will be assumed to attach the handle to a wire of the chafing stand. 
Claims 13-14, 16-18 recite a rotatable locking handle comprising a lower closed wire. As discussed above, it is not enabled how the handle comprises a lower closed wire. The handle is recited to be attached to a top wire. Furthermore, this lower closed wire is recited to be included with a kit having an upper closed wire. The upper closed wire is recited to rest between the pans and the lower closed wire. This is also not enabled. Due to the structure and function of the upper and lower closed wires as not enabled, the claims are also indefinite. For the purposes of examination, it will be assumed that the handles (5) attach to the wire chafing stand (5) by attachment to the top wire (90) at the exterior bend (40). When used to secure the upper and lower pans (100 and 200), the interior wire secures the upper and lower pan rims (130, 230) above the top wire (90). 
Claims 15, 19, and 20 are rejected as dependent on a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuens (US 1241002).
Regarding Claim 1, Neuens discloses a handle for a closed metal loop (14), said handle comprising: a single wire having a line of symmetry. Either side of a first linear portion (18) of said single wire terminating in a right angle bend forming a transverse portion of said single wire on said either side of said first linear portion. Each of said transverse portions terminating in two oppositely-oriented coplanar bends (17 and 19) an exterior bend (19) of said two oppositely-oriented coplanar bends being disposed further from said first linear portion and being smaller than an interior bend (17) of said two oppositely-oriented coplanar bends.
Regarding Claim 3, Neuens discloses the exterior bend (19) terminates in a second linear portion.
Regarding Claim 4, Neuens discloses the second linear portion is disposed at an acute angle compared to said transverse portion.
Regarding Claim 5, Neuens discloses a length of said two oppositely-oriented coplanar bends is smaller than said length of each said transverse portion.
Regarding Claim 6, Neuens discloses the exterior bend of said two semi-circular bends has an opening facing an opposite direction relative to said interior bend. 
Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fordyce (US 4718402).
Regarding Claim 1, Fordyce discloses a handle (16) for a closed metal loop (12), said handle comprising a single wire having a line of symmetry. Either side of a first linear portion (28) of said single wire terminating in a right angle bend forming a transverse portion of said single wire on said either side of said first linear portion. Each of said transverse portions terminating in two oppositely-oriented coplanar bends (34 and 36) an exterior bend (36) of said two oppositely-oriented coplanar bends being disposed further from said first linear portion and being smaller than an interior bend (34) of said two oppositely-oriented coplanar bends.
Regarding Claim 3, Fordyce discloses the exterior bend terminates in a second linear portion.
Regarding Claim 4, Fordyce discloses the second linear portion is disposed at an acute angle compared to said transverse portion.
Regarding Claim 5, Fordyce discloses a length of said two oppositely-oriented coplanar bends is smaller than said length of each said transverse portion.
Regarding Claim 6, Fordyce discloses the exterior bend (36) of said two semi-circular bends has an opening facing an opposite direction relative to said interior bend (34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff (US 8678223 – hereinafter Sarnoff ‘223) in view of Sarnoff (US 606629 – hereinafter Sarnoff ‘629) or alternatively, Sarnoff ‘629 in view of Sarnoff ‘223.
Regarding Claim 1, Sarnoff ‘223 discloses a handle (60) for a closed metal loop (formed by 44 and 42) said handle comprising: a single wire having a line of symmetry with either side of a first linear portion (62) of said single wire terminating in a right angle bend forming a transverse portion (64) of said single wire on said either side of said first linear portion. Each transverse portion terminates in a loop bend (72) which attaches to the closed upper loop of 44. 
Sarnoff ‘223 does not disclose two oppositely oriented coplanar bends where the exterior bend of is disposed further from said first linear portion and being smaller than an interior bend of said two oppositely-oriented coplanar bends. 
Sarnoff ‘629 discloses a similar handle means for a wire frame intended to hold a pan (12, 13). Sarnoff ‘629 discloses a handle (60) and a bent gripping formation (54) with an inwardly opening gripper means (56) comprising loops (58). Sarnoff ‘223 and Sarnoff ‘629 are analogous inventions in the art of wire handles for frameworks holding pans.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotatable wire handle with an exterior bend of Sarnoff ‘223 with the interior bend (54) of Sarnoff ‘629 in order to provide a bead gripping formation which grippingly retains a pair of pans and covers in a nesting array or when one pan is inverted to overlie and cover the other (Col. 1 Lines 47-56). 
Alternatively, Sarnoff ‘629 discloses a handle comprising a single wire having a line of symmetry. Either side of a first linear portion (60) of said single wire terminates in a right angle bend forming a transverse portion (54) on said either side of said first linear portion. The transverse portions terminate in an interior bend (56) configured to grip pan rims (26 and 36). Sarnoff ‘629 does not disclose a second smaller exterior bend configured to allow the handle to rotate. 
Sarnoff ‘223 discloses a similar wire handle (60) with an exterior bend (72) configured to rotationally attach the handle to a wire frame. Sarnoff ‘629 and Sarnoff ‘223 are analogous inventions in the art of wire handles for frameworks holding pans.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the interior bend handle of Sarnoff ‘629 with the exterior bent handle of Sarnoff ‘629 in order to provide a rotationally attached handle in order to allow the handle to be rotated and allow multiple pans be nested and stacked without becoming an obstacle (Col. 3 Lines 7-18). 
Regarding Claim 2, Sarnoff ‘223 and Sarnoff ‘629 disclose the first linear portion of said single wire has a length greater than a length of said transverse portion of said single wire.
Regarding Claim 3, Sarnoff ‘223 discloses exterior bend (72) terminates in a second linear portion.
Regarding Claim 4, Sarnoff ‘223 discloses the second linear portion is disposed at an acute angle compared to said transverse portion.
Regarding Claim 5, Sarnoff ‘223 and Sarnoff ‘629 do not disclose a length of said two oppositely-oriented coplanar bends is smaller than said length of each said transverse portion. However, person having ordinary skill in the art would be capable of modifying the length of the bends in Sarnoff ‘223 and Sarnoff ‘629 to accommodate different pan rim lengths and adjust the length of the handle.
Regarding Claim 6, the interior bend of Sarnoff ‘629 is interior and opposite to the exterior bend of Sarnoff ‘223 Element 72. 
Regarding Claim 7 the exterior bend (72) of Sarnoff ‘223 is sized to rotate about a wire. The interior bend (56) is sized to clamp rims of two pans together. By combining the references, by rotating the handle of Sarnoff ‘223 would force the gripping portion of Sarnoff ‘629 to clamp rims of two pans together.
Regarding Claim 8, of Sarnoff ‘223 exterior bend is rotatable about said closed metal loop and said interior bend of Sarnoff ‘629 clamps rims of two pans together which are situated above said closed metal loop. 
Regarding Claim 9, Sarnoff ‘223 discloses a single wire is rotatably attached to a top wire of a wire chafing stand by way of said exterior bends. Sarnoff ‘629 discloses interior bends are adapted to secure a bottom pan (12) to said wire chafing stand.
Regarding Claim 10, the interior bends of Sarnoff ‘629 would hold the bottom pan in place when the wire is rotated about exterior bends as discussed in Sarnoff ‘223.
Regarding Claim 11, the interior bend of Sarnoff ‘629 hold a top pan in an oppositely-oriented orientation compared to said bottom pan such that said interior bends simultaneously hold said top pan and said bottom pan as shown in Figures 7 and 11.
Regarding Claim 13, the combination of Sarnoff ‘223 and Sarnoff ‘629 as discussed above discloses a rotatable locking handle for wire elements. This includes a handle comprising two extreme ends, each with two semi-circular bends; an exterior bend of said two semi-circular bends rotatably connected to said lower closed wire as discussed in Sarnoff ‘223 Element 72 an interior bend having an opening facing an opposite direction compared to said exterior bend as discussed in Sarnoff ‘629. 
Regarding Claim 14, Sarnoff ‘629 discloses a first pan having a top edge where the first pan is held substantially in place by way of said interior bend (56).
Regarding Claim 15, Sarnoff ‘629 discloses a second pan with sides and an opening therebetween, said opening being oppositely disposed from said first pan and being parallel to said plane of said lower closed wire, said second pan being held by the interior band while resting on said first pan.
Regarding Claim 16, Sarnoff ‘223 discloses an upper closed wire. This wire would support the first and second pan of Sarnoff ‘629. 
Regarding Claim 17, Sarnoff ‘629 discloses the interior bends simultaneously hold said first pan and said second pan.
Regarding Claim 18, Sarnoff ‘223 discloses an exterior bend is rotatably attached to said lower closed wire.
Regarding Claim 19, Sarnoff ‘223 discloses the stand is adapted to be carried by way of said handle when said handle is rotated to extend transverse relative to said plane of said lower closed wire.
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff ‘223 and Sarnoff ‘629 as applied to claim 11 above, and further in view of Lenoir (US 3972318).
Regarding Claim 12, Sarnoff ‘223 and ‘629 disclose a handle and pan assembly with a rotatable handle and capable of securing two pans in place as discussed above. Sarnoff ‘ ‘629 also discloses interior bends simultaneously holds said top pan in an oppositely-oriented orientation compared to said bottom pan. Sarnoff ‘223 and ‘629 do not disclose a rib rack where the rib rack rests between the two pans. 
 Lenoir discloses a rib rack (9) held within an outer pan. Sarnoff ‘223, Sarnoff ‘629, and Lenoir are analogous inventions in the art of cooking pans and trays. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pans of Sarnoff ‘223, Sarnoff ‘629 with the rib rack of Lenoir in order to provide a means to raise a joint of meat and prevent the roasted joint from being immersed in cooking gravy and fat while preventing water loss (Col. 1 Lines 5-13, Col. 3 lines 23-36). Furthermore, the rack of Lenoir may be positioned between the two pans as an obvious means of storing the components together.
Regarding Claim 20, a person having ordinary skill in the art would recognize from the combined teachings of Sarnoff ‘223, Sarnoff ‘629, and Lenoir a method of using said handle of claim 12 to secure a top pan and bottom pan and a rib rack resting in between thereof to said wire chafing stand by: resting an upwards-oriented said bottom pan on said wire chafing stand; resting a rib rack on said bottom pan; resting a downwards-oriented said top pan on said rib rack rested on said bottom pan; rotating said handle relative to said wire chafing stand until said exterior bend clamps rims of said bottom pan and said top pan together with a top wire of said rib rack held in between thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736